Citation Nr: 0014887	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1976; he died in January 1994, and the appellant is 
his widow.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1994 RO decision which denied the appellant's claim 
for service connection for the cause of the veteran's death. 

The Board denied the claim in October 1997, and the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  A July 1999 Court order granted the VA 
Secretary's November 1998 motion to vacate and remand the 
October 1997 Board decision.  The case was subsequently 
returned to the Board, and additional written argument was 
submitted by the appellant's representative in March 2000.


REMAND

The appellant claims that service connection for the cause of 
the veteran's death should be granted in order to establish 
entitlement to Dependency and Indemnity Compensation (DIC).

The now-vacated October 1997 Board decision found that the 
claim was not well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  The Secretary's motion to the Court and the July 1999 
Court order, which vacated and remanded the Board decision, 
held that the claim was well grounded, and the Board is now 
bound by this determination.  The file indicates there is a 
further duty to assist the appellant in developing evidence 
pertinent to her well-grounded claim.  Id.; 38 C.F.R. 
§§ 3.103, 3.159 (1999).  

The veteran's established service-connected disabilities (and 
final ratings) were post-traumatic stress disorder (PTSD) 
(100 percent), residuals of a shell fragment wound of the 
right arm with retained foreign body (10 percent), 
thrombophlebitis of the left lower extremity (0 percent), 
postoperative residuals of tendon sheath release of the left 
ring finger (0 percent), and residuals of a fracture of the 
left fifth metacarpal (0 percent).  Post-service medical 
records refer to alcohol and drug abuse, and there is a 
history of pre-service drinking of alcohol since age 12.  
Some medical evidence has been submitted to the effect that 
PTSD led to alcohol abuse.  The veteran died in January 1994.  
His death certificate lists the immediate cause of death as 
fulminant hepatic failure, due to or as a consequence of 
esophageal variceal bleed, due to or as a consequence of 
hemorrhagic shock.  The death certificate notes that other 
significant conditions contributing to death but not 
resulting in the underlying cause were acute renal failure, 
coagulopathy, and alcoholic hepatitis.

The appellant primarily argues that the veteran's service-
connected PTSD led to alcohol abuse, and the alcohol abuse 
led to liver disease which caused or contributed to his 
death.  

When the Board denied the claim in the now-vacated October 
1997 decision, it held that the law prohibited secondary 
service connection (38 C.F.R. § 3.310) for substance abuse.  
However, subsequent legal authority (in addition to the July 
1999 Court order in the instant case) clarifies that, for 
purposes of establishing entitlement to DIC, secondary 
service connection may be established for a substance abuse 
disorder.  See VAOPGCPREC 7-99 and 2-98, Barela v. West, 11 
Vet.App. 280 (1998). 

The Board finds that a remand is warranted, as part of the 
duty to assist, in order to obtain VA medical opinions as to 
whether the veteran's service-connected PTSD led to chronic 
substance abuse, and whether chronic substance abuse led to 
the conditions involved in his death.

Accordingly, this case is remanded for the following:

1.  The RO should obtain a medical 
opinion from a VA psychiatrist as to 
whether the veteran's service-connected 
PTSD led to chronic alcohol or other 
substance abuse.

The RO should also obtain a medical 
opinion from an appropriate VA specialist 
in physical disorders as to whether 
chronic alcohol or other substance abuse 
led to the physical conditions which 
caused or contributed to the veteran's 
death.  

The claims file must be provided to and 
reviewed by both doctors, and their 
reports should indicate that such has 
been done.

2.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death.  
This should include consideration of the 
theory that service-connected PTSD led to 
alcohol abuse, and that the alcohol abuse 
led to the physical conditions which 
caused or contributed to his death.  

If the claim remains denied, a 
supplemental statement of the case should 
be issued to the appellant and her 
representative, and they should be given 
a period to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








